ON APPELLANT’S MOTION FOR REHEARING
DICE, Commissioner.
In his motion for rehearing, appellant urges for the first time that the *132court erred in permitting the state to impeach its own witness, Inoe Perez, who was the appellant’s brother.
An examination of the record reflects that the witness, Inoe Perez, was called by the state and testified that during the early morning hours of Sunday, March 22, 1964, his brother, the appellant Isaac Perez, and Samuel Torres came to his house and told him that they had taken some calves to the auction and wanted him to go the following Tuesday afternoon and get the check; that he went to the auction on Tuesday and got the check, payable to Samuel Torres in the sum of $226. That night, appellant and Torres came to his home and the witness gave the check to Torres. The two left and soon returned, stating that they could not get the check cashed. Torres asked the witness to cash the check. The witness thereupon cashed the check by giving Torres two of his personal checks, one payable to the appellant’s brother in the sum of $100 and the other payable to Torres’s wife in the sum of $126.
While being questioned on direct examination, the witness testified that he did not know where the cattle came from and denied that appellant and Torres told him the cattle came from the Roy Yaeger ranch. The witness then was questioned, over appellant’s objection that the same was hearsay, with reference to making a statement to Mr. Gordon Lansford, and denied that he told Mr. Lansford: “ ‘They told me that they had taken three calves from the Roy Yaeger ranch and tried to sell them at a sale in Edinburg earlier that night, but they couldn’t because the auction place was closed.’ ” He also denied that he told Lansford he did not know where the cattle came from.
The statement made by the witness was not introduced in evidence.
Gordon Lansford was thereafter called as a witness by the state and testified, without objection, that in his investigation of the theft of the three head of cattle he obtained a statement from the witness Inoe Perez in which Perez stated that the appellant and Samuel Torres told him they “had taken three calves from the Roy Yaeger ranch and tried to sell them at a sale in Edinburg earlier that night, but they couldn’t because the auction place was closed.”
We perceive no reversible error.
Remaining convinced that a proper disposition was made of the case on original submission, the motion for rehearing is overruled.
Opinion approved by the Court.